ORDER

PER CURIAM.
Jamie Dale Jessop (Movant) appeals from the motion court’s judgment which denied his Rule 24.035 motion for post-conviction relief without a hearing. Movant contends the motion court clearly erred in denying, without a hearing, his claim that he did not make a knowing and intelligent plea of guilty because he lacked the mental capacity to understand the proceedings. He also claims he suffered from ineffective assistance of counsel because his attorney did not move to halt the guilty plea so that Movant could be interviewed by a mental health professional.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16.(b).